Citation Nr: 0634811	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  
He had subsequent service in the United States Army Reserve 
from May 1953 to October 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for hearing loss 
and tinnitus.  

In September 2006, the veteran's representative filed a 
motion to advance this case on the docket, based on the 
veteran's advanced age.  In October 2006, the Board granted 
the motion, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Hearing loss and tinnitus were not shown during active 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current hearing loss 
and tinnitus are not causally related to his active service 
or any incident therein.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in active 
service, nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining additional 
relevant information in support his claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed does 
not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Moreover, in a March 2006 letter, 
the RO corrected this deficiency by sending the veteran a 
letter specifically intended to address the additional 
requirements imposed by the Court in Dingess/Hartman.  
Thereafter, the RO reconsidered the veteran's claim, as 
evidenced by the June 2006 Supplemental Statement of the 
Case.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service private clinical records submitted 
by the veteran.  The veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded a VA medical examination 
in connection with his claims.  38 C.F.R. § 3.159(c)(4) 
(2006).  The Board finds that the report of this examination 
provides the necessary medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

Service medical records pertaining to the veteran's period of 
active duty are negative for complaints or findings of 
hearing loss or tinnitus.  At his May 1953 military 
separation medical examination, the veteran denied a history 
of ear trouble and his ears were normal on clinical 
evaluation.  A whispered voice hearing test revealed normal 
hearing acuity of 15/15.  

Records corresponding to the veteran's service in the Army 
Reserve are also negative for complaints or findings of 
hearing loss and tinnitus.  These records include a 1961 
military reenlistment medical examination report, showing 
that the veteran denied a history of ear trouble at that 
time.  His ears were normal on clinical evaluation.  An 
audiometric examination was not conducted.  

In October 2003, the veteran submitted a claim of service 
connection for hearing loss and tinnitus, which he attributed 
to noise exposure during service.  

In support of his claim, the veteran submitted a statement 
from L.E.N., who indicated that he had served as the Chief of 
Firing Battery for the 887th, FA BN from April 1955 to May 
1959, and also for the 3rd, RKT Howitzer Battalion, 34th, 
Artillery, from May 1959 to March 1963.  He indicated that 
the veteran had been a reserve member of both battalions 
during which time he had served on the 8-inch Howitzer Gun 
Crew during numerous weekend firing exercises.  He indicated 
that the guns were extremely loud and the veteran was in 
close proximity to them when firing.  No hearing protection 
was available.  Mr. N. noted that many members complained of 
temporary ringing in the ears and hearing loss caused by the 
concussion from the Howitzers.  

The veteran also submitted a January 2004 uninterpreted, 
private audiometric examination report showing bilateral 
hearing loss.  Hearing aid technology was discussed.  

In May 2004, the veteran was afforded a VA medical 
examination in connection with his claim.  The examiner 
reviewed the veteran's claims folder and noted that the 
veteran had served on active duty from 1951 to 1953, and in 
the Army Reserve from 1953 to 1964, during which time he 
served for one-week training sessions per year.  The veteran 
reported that his main occupation during service was firing 
8-inch Howitzers.  Following his separation from service, the 
veteran reported that he worked in a machine shop and farmed 
for 37 years.  He also reported a history of recreational 
firearm use and hunting.  The veteran reported that he had 
had hearing loss in both ears for "quite some time" but 
could not remember when it started to get worse.  He 
indicated that he had purchased a hearing aid seven or eight 
years prior, but was no longer wearing it.  The veteran also 
reported periodic tinnitus over the past 10 to 12 years.  

Audiometric testing showed that the veteran's right ear pure 
tone thresholds were 40, 50, 75, 75, and 80 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 45, 50, 80, 90, and 95 decibels at 
the same tested frequencies.  Average speech reception 
thresholds were 70 decibels on the right and 79 decibels on 
the left.  Speech discrimination scores were 92 percent 
correct, bilaterally.

After examining the veteran and reviewing his claims folder, 
the examiner concluded that the veteran had moderate to 
severe sensorineural hearing loss in both ears.  He concluded 
that it was unlikely that such hearing loss was related to 
the veteran's active service.  Rather, he concluded that such 
hearing loss was due to post-service occupational and 
recreational noise.  The examiner reasoned that the veteran's 
service medical records did not show hearing loss.  The 
examiner reached a similar conclusion with respect to the 
veteran's tinnitus.  He concluded that it was most likely not 
related to service, as the veteran indicated that it had not 
started until approximately 10 to 12 years ago, which was 
many years after service.  Rather, the examiner indicated 
that the veteran's tinnitus was therefore more likely related 
to post-service occupational noise exposure.  

In statements on appeal, the veteran argued that his current 
bilateral hearing loss and tinnitus were related to his 
duties in the Army Reserve, which included firing 8-inch 
Howitzers with no hearing protection.  He indicated that 
during his Reserve service, he drilled one weekend per month 
and two weeks per year.  The veteran acknowledged that he had 
worked in a machine shop for many years after service, but 
indicated that the work he performed there did not generally 
require him to wear hearing protection.  He indicated that he 
did wear hearing protection in the machine shop when the work 
he performed was possibly damaging, which was very seldom.  
The veteran indicated that that the latest medical research 
indicated that acoustical trauma caused damage to hearing and 
also caused tinnitus.  For these reasons, he argued that 
service connection for hearing loss and tinnitus was 
warranted. 




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The veteran seeks service connection for hearing loss and 
tinnitus.  He argues that he developed these conditions as a 
result of noise exposure during his period of active service 
as well as his subsequent service in the Army Reserve.  

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of hearing loss 
or tinnitus.  In fact, the record on appeal is negative for 
medical evidence of a diagnosis of hearing loss or tinnitus 
for more than 40 years after service separation.  

Based on the evidence set forth above, it cannot be concluded 
that hearing loss or tinnitus were present in service or 
within the post-service year.  Indeed, the veteran has not 
contended otherwise.  Rather, he contends that his current 
hearing loss and tinnitus are related to noise exposure  in 
service.  

In that regard, the Court has held that even if a veteran 
does not have hearing loss during the time of active duty, 
such does not prohibit service connection.  Hensley, 5 Vet. 
App. at 159-60.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  See also 38 C.F.R. § 
3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss and 
tinnitus, first shown many years after service, are the 
result of acoustic trauma sustained during the veteran's 
service.  

In that regard, the veteran has provided credible evidence of 
acoustic trauma during service.  This evidence includes his 
own statements, as well as a corroborating statement from 
L.E.N.  As noted, however, that an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  

In this case, the only probative evidence in this case which 
directly addresses the relationship between the veteran's in-
service acoustic trauma and his current hearing loss and 
tinnitus is the May 2004 VA medical opinion.  As noted above, 
the examiner concluded that the veteran's current hearing 
loss and tinnitus were most likely not related to his 
military service, given the lack of evidence of hearing loss 
and tinnitus in service or for many years thereafter.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the veteran's contentions, based his opinion on a 
review of the veteran's claims folder, and provided a 
rationale for his opinion.  Finally, and most persuasively, 
the Board notes that there is no medical evidence of record 
which contradicts this medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  As the record does not establish that he possesses 
a recognized degree of medical knowledge, however, the 
veteran lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, the Board notes that there is a decades long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of hearing loss and 
tinnitus.  In addition to the May 2004 VA examiner's opinion 
which constitutes affirmative evidence against the claim for 
service connection, the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that hearing loss and tinnitus is the 
result of acoustic trauma injuries sustained in service which 
in turn resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of hearing loss and 
tinnitus between the veteran's military service and the 
evidence showing hearing loss and tinnitus in 2004 is itself 
evidence which tends to show that such conditions did not 
have their onset in service or for many years thereafter and 
is not the result of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the Board has considered the absence of any 
medical evidence of hearing loss or tinnitus for more than 
forty years after service, as well as the opinion of the VA 
examiner who found the absence of such evidence significant, 
and the Board concludes that the preponderance of the 
evidence in this case is against the claim of service 
connection for bilateral hearing loss and tinnitus.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


